DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are examined on merits herein.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Line 5 of Claim 7 recites: “coupled to plurality of second insulating layers”. Examiner suggests changing the above recitation to: “coupled to the plurality of second insulating layers”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-9, 15-16, and 18-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 3: Claim 3 recites: “forming the first storage portion of the substrate comprises: forming a plurality of first storage units serially stacked on the first surface”. The recitation is unclear, since Claim 3 depends on Claim 1 which recites “a first surface” of “a conductive layer” formed on the first storage portion, and, accordingly, the first storage portion cannot be formed on the first surface being a surface of the conductive layer.
Appropriate correction is required to clarify the claim language. 
For this Office Action, the above limitation of Claim 3 was interpreted, in accordance with the specification of the application as: “forming the first storage portion of the substrate comprises: forming a plurality of first storage units serially stacked on a top surface of the substrate”.
In re Claim 4: Claim 4 is rejected under 35 U.S.C. 112b due to dependency on Claim 3.
In re Claim 5: Claim 5 recites: “depositing a first dielectric layer on an inner surface of the first hole, and filling the first hole by a first channel layer, wherein the first channel layer is surrounded by the first dielectric layer”. The recitation is unclear, since, if the first hole comprises both a first dielectric layer and a channel material, the first hole cannot be filled with a channel material – only a portion of the first hole can be filled with a channel material.
Appropriate correction is required to clarify the claim language.
For this Office Action, the above recitation was interpreted as: “depositing a first dielectric layer on an inner surface of the first hole, and filling a remaining portion of the first hole by a first channel layer, wherein the first channel layer is surrounded by the first dielectric layer”.
In re Claim 7: Claim 7 recites (lines 8-9): “depositing a second dielectric layer on an inner surface of the second hole; and filling the second hole by a second channel layer”. The recitation is unclear for the same reason that is explained for Claim 5.
Appropriate correction is required.
For this Office Action, the above recitation was interpreted as: “depositing a second dielectric layer on an inner surface of the second hole; and filling a remaining portion of the second hole by a second channel layer”
In re Claims 6 and 8-9: Claims 6 and 8-9 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 5.
In re Claim 15: Claim 15 recites (lines 7-8): “forming a first dielectric layer on an inner surface of each first hole; and filling each first hole with a first channel layer”. For the same reason that is explained for Claim 5, the recitation is unclear and appropriate correction is required.
For this Office Action, the above recitation of Claim 15 was interpreted as: “forming a first dielectric layer on an inner surface of each first hole; and filling a remaining portion of each first hole with a first channel layer”.
In re Claim 16: Claim 16 recites (lines 7-8): “forming a second dielectric layer on an inner surface of each second hole; and filling each second hole with a second channel layer”. For the same reason that is cited for Clam 5, the recitation is unclear, and for this Office Action, it was interpreted as: “forming a second dielectric layer on an inner surface of each second hole; and filling a remaining portion of each second hole with a second channel layer”.
In re Claim 18: Claim 18 recites: “forming a first dielectric layer on an inner surface of the first hole, and filling the first hole with a first channel layer, wherein the first channel layer is surrounded by the first dielectric layer”. The recitation is unclear for the same reason as explained for Claim 5 and appropriate correction is required.
For this Office Action, the above recitation of Claim 18 was interpreted as: “forming a first dielectric layer on an inner surface of the first hole, and filling a remaining portion of the first hole with a first channel layer, wherein the first channel layer is surrounded by the first dielectric layer”.
In re Claim 19: Claim 19 recites (lines 8-9): “forming a second dielectric layer on an inner surface of the second hole; and filling the second hole by a second channel layer”. The recitation is unclear for the same reason that is explained for Claim 5.
Appropriate correction is required.
For this Office Action, the above recitation of Claim 19 was interpreted as: “forming a second dielectric layer on an inner surface of the second hole; and filling a remaining portion of the second hole by a second channel layer”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

As far as Claims 3-4 are understood, Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US 9,502,471). 
In re Claim 1, Lu teaches a method of forming a memory device (Claim 14), comprising:
forming (Figs. 1-5A/B, column 4 line 16 – column 15 line 36) first storage portion 1000 (as a first tier) on a substrate 10;
forming (Figs. 6A-6B, column 15 lines 48-49) a conductive layer 198 on the first storage portion 1000, wherein the conductive layer 198 has a first surface (being a bottom surface) coupled (column 15 lines 51-53) to the first storage portion 1000; and
forming (Figs. 7A -7E, column 16 line 15) a second storage portion 2000 (as a second tier) on a second surface (being a top surface) of the conductive layer 198,
wherein the second surface is opposite to the first surface,
In re Claim 2, Lu teaches the method of Claim 1, wherein (Figs. 2 and 7A-7E, column 7 lines 53-58 and ) each of the first storage portion 1000 and the second storage portion 2000 comprises at least one storage unit – such as a charge storage element of a memory layer 50 (column 7 lines 56-58) or a charge storage element of a memory layer 250 (column 17 line 63), accordingly. 
In re Claim 3, Lu teaches the method of Claim 1, wherein forming the first storage portion on the substrate comprises:
forming (Figs. 1-5A/B, column 7 lines 21-65) a plurality of first storage units (a storage unit being a charge trap dielectric of each memory layer 50) serially stacked on the first surface (e.g., “on a top surface of the substrate 10”, in accordance with the claim interpretation); and
forming (Fig. 4, column 11 line 15 – column 13 line 40) a plurality of first conductive layers 146 for controlling (column 13 lines 53-57) the plurality of first storage units respectively.
In re Claim 4, Lu teaches the method of Claim 3 as cited above. 
Lu further teaches that forming the second storage portion on the second surface of the conductive layer comprises:
forming (Figs. 7A-7E, column 17 lines 27-66) a plurality of second storage units (a storage unit being a memory material of each memory layer 250 of a memory cell) serially stacked on the second surface of 198; and
forming (Figs. 7A-7B, column 17 lines 27-33) a plurality of second conductive layers 246 for controlling the plurality of first storage units respectively (inherently, like first conductive layers, as shown for Claim 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as the claims are understood, Claims 5, 7, 9, 10, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Chen (US 2017/0352679).
In re Claim 5, Lu teaches the method of Claim 1 as cited above. 
Lu teaches that forming the first storage portion on the substrate comprises:
forming (Fig. 1, column 5 lines 16-19) a plurality of first conductive layers 142 (column 6 lines 26-27) and a plurality of first insulating layers 132 on the substrate 10, wherein the plurality of first conductive layers 142 are alternately coupled to plurality of first insulating layers 132;
forming (Fig. 2, column 7 lines 21-46) a first hole penetrating the plurality of first conductive layers 142 and the plurality of first insulating layers 132;
disposing (Fig. 2, column 7 lines 49-53) a first dielectric layer 50 on an inner surface of the first hole; and 
filling (Fig. 2, column 7 lines 59-63) a part of the first hole by a first channel layer 60, wherein the first channel layer 60 is surrounded by the first dielectric layer 50, wherein 
a first terminal 88 (Fig. 5A, column 14 line 50) of the first channel layer 60 is electrically coupled (Fig. 6A, column 15 lines 47-50) to the first surface of the conductive layer 198.
Lu does not teach that “a remaining part of the first hole”, e.g., after forming layer 50, if filled with the channel layer, since Lu teaches also a dielectric core 62 inside the channel layer 60 (Fig. 2, column 7 lines 64-65).
Chen teaches (Fig. 2C, paragraph 0027) that a dielectric layer 151 (ONO – meaning -oxide-nitride-oxide, and commonly created as silicon oxide, silicon nitride, and silicon oxide) is created on an inner surface of a hole and a channel (conductive) layer 152 occupies a remaining portion of a hole.
Lu and Chen teach analogous art directed to a three-dimensional memory comprised an alternative stack of conductive and insulating layers and a vertical channel created in a hole passing through the alternating stack, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Lu device and method in view of the Chen device and method, since they are from the same field of endeavor, and Chen created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Lu method by disposing the channel layer in the remaining part of the first hole, wherein it is desirable to simplify the device structure and the manufacturing method by avoiding creating a dielectric core within the channel layer.
In re Claim 7, Lu/Chen teaches the method of Claim 5 as cited above, wherein forming the second storage portion on the substrate comprises (Figs. 7A-7E, column 16 line 15 to column 22 line 20): 
forming a plurality of second conductive layers 246 and a plurality of second insulating layers 232 on the substrate 10, wherein the plurality of second conductive layers 246 are alternately coupled to plurality of second insulating layers 232; 
forming a second hole (for a second memory and second channel, column 17) penetrating the plurality of second conductive layers 246 and the plurality of second insulating layers 232, 
disposing a second dielectric layer 250 on an inner surface of the second hole (column 17); and 
filling a part of the second hole by a second channel layer 260, wherein the second channel layer 260 is surrounded by the second dielectric layer 250; 
wherein a first terminal 189 (columns 16-17) of the second channel layer 260 is electrically coupled to the second surface of the conductive layer 198.
Lu does not teach a step of filling “a remaining part” (in accordance with the claim interpretation) of the second hole by the channel layer, since a within a channel layer Lu disposed dielectric 262 (column 18).
Chen teaches (Fig. 2C, paragraph 0027) that a dielectric layer 151 (ONO – meaning -oxide-nitride-oxide, and commonly created as silicon oxide, silicon nitride, and silicon oxide) is created on an inner surface of a hole and a channel (conductive) layer 152 occupies a remaining portion of a hole.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Lu method by disposing the second channel layer in the remaining part of the second hole, wherein it is desirable to simplify the device structure and the manufacturing method by avoiding creating a dielectric core within the channel layer.
In re Claim 9, Lu/Chen teaches the method of Claim 7, wherein (Figs. 7A-7E) each of the plurality of second channel layers 260 is aligned with a corresponding one of the plurality of first channel layers 160.
In re Claim 10, Lu teaches a method of forming a memory device, comprising: 
forming (Figs. 1-5A/B, column 4 line 16 to column 14 line 64) a plurality of bottom NAND strings over a substrate 10 (note, that Lu refers to NAND strings only in the beginning of the application, e.g., in sections FIELD and BACKGROUND, but it is known in the art that a plurality of memories disposed around a single vertical channel is called a string); 
forming (Figs. 6A-6B, column 15, line 48) a conductive layer 198 over the plurality of bottom NAND strings; and 
forming (Figs. 7A-7E, column 16 line 16 to column 22 line 15) a plurality of top NAND strings over the conductive layer 198, 
wherein each of the plurality of bottom NAND strings is aligned with a corresponding one of the plurality of top NAND strings. 
Lu does not teach a step of forming an interconnecting layer over the substrate, wherein the plurality of bottom NAND strings are formed over the interconnecting layer.
Chen teaches (Fig. 4, paragraphs 0032-0033) an interconnect layer (with devices 21) formed on a substrate 10, wherein a plurality of bottom NAND strings 15 are formed over the interconnect layer, and wherein the interconnect layer comprises a peripheral circuit.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Lu device and method by creating an interconnect layer over the substrate and the plurality of bottom NAND strings over the interconnect layer, when it is desirable to form the memory and the peripheral circuit on a common substrate.
In re Claim 15, Lu/Chen teaches the method of Claim 10 as cited above.
Lu further teaches that forming the plurality of bottom NAND strings comprises (Figs. 1-2, column 4 line 16 to column 7 line 67): 
alternately forming a plurality of first conductive layers 142 (on 142 being conductive, see column 6 lines 26-27) and a plurality of first insulating layers 132 on the substrate 10; 
forming a plurality of first holes (called openings, column 7 line 25) penetrating the plurality of first conductive layers 142 and the plurality of first insulating layers 132; 
forming a first dielectric layer 50 on an inner surface of each first hole; and 
filling a part of each first hole with a first channel layer 60, wherein the first channel layer 60 is surrounded by the first dielectric layer 50.
Lu does not teach that “a remaining part of the first hole”, e.g., after forming layer 50, if filled with the channel layer, since Lu teaches also a dielectric core 62 inside the channel layer 60 (Fig. 2, column 7 lines 64-65).
Chen teaches (Fig. 2C, paragraph 0027) that a dielectric layer 151 (ONO) is created on an inner surface of a hole and a channel (conductive) layer 152 occupies a remaining portion of a hole.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Lu method by disposing the channel layer in the remaining part of the first hole, wherein it is desirable to simplify the device structure and the manufacturing method by avoiding creating a dielectric core within the channel layer.
In re Claim 16, Lu/Chen teaches the method of Claim 10 as cited above.
Lu teaches that forming the plurality of top NAND strings comprises (Figs. 7A-7B, column 16 line 15 to column 18 line 7): 
alternately forming a plurality of second conductive layers 246 and a plurality of second insulating layers 232 on the substrate 10 (column 17 lines 26-30); 
forming a plurality of second holes (column 17 line 49) penetrating the plurality of second conductive layers 246 and the plurality of second insulating layers 232; 
forming a second dielectric layer 250 on an inner surface of each second hole; and 
filling a part of each second hole with a second channel layer 260, wherein the second channel layer 260 is surrounded by the second dielectric layer 250. 
Lu does not teach a step of filling “a remaining part” (in accordance with the claim interpretation) of the second hole by the channel layer, since a within a channel layer Lu disposed dielectric 262 (column 18).
Chen teaches (Fig. 2C, paragraph 0027) that a dielectric layer 151 (ONO) is created on an inner surface of a hole and a channel (conductive) layer 152 occupies a remaining portion of a hole.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Lu/Chen method of Claim 10 by disposing the second channel layer in the remaining part of the second hole, wherein it is desirable to simplify the device structure and the manufacturing method by avoiding creating a dielectric core within the channel layer.

Allowable Subject Matter
Claims 17 and 20 are allowed.
Claims 6, 8, 11, and 13 contain allowable subject matter.
Claims 11-14 are objected by the current Office Action (Claims 12 and 14 are included as being dependent on Claims 11 and 13, accordingly).

Reason for Indicating Allowable Subject Matter
Re Claim 17: The prior arts of record, alone or in combination, do not anticipate and do not render obvious such combination of limitations of Claim 17 as: “forming a bottom NAND string on the bottom bit line” and “forming a top bit line on the top NAND string”, in combination with other limitations of the claim.
Re Claim 20: Claim 20 is allowed due to dependency on Claim 17.
Re Claim 6: The prior arts of record, alone or in combination, do not anticipate and do not render obvious such limitation of Claim 6 as: “a second terminal of the first channel layer is coupled to a first bit line”, wherein Claim 6 depends on Claim 5 which recites: “a first terminal of the first channel layer is electrically coupled to the first surface of the conductive layer”.
Re Claim 8: The prior arts of record, alone or in combination, do not anticipate and do not render obvious such limitation of Claim 8 as: “a second terminal of the second channel layer is coupled to a second bit line of the memory device”, wherein Claim 8 depends on Claim 7 that has a limitation: “a first terminal of the second channel layer is electrically coupled to the second surface of the conductive layer”.
Re Claim 11: The prior arts of record, alone or in combination, fail to anticipate or render obvious such limitation of Claim 11 as: “forming a plurality of bottom bit line paths on the interconnecting layer”, wherein Claim 11 depends on Claim 10 citing: “forming a conductive layer over the plurality of bottom NAND strings”.
Re Claim 13: The prior arts of record, alone or in combination, do not anticipate and do not render obvious such limitation of Claim 13 as: “forming a plurality of top bit line paths on the plurality of top NAND strings”, where Claim 13 depends on Claim 10 citing: “forming a conductive layer over the plurality of bottom NAND strings”.
Such cited earlier prior arts of records, e.g., Lu and Chen, do not teach any of the above limitations, since a bit line in Lu and Chen is disposed between top and bottom NAND strings (as Claim 17 recites); the same applies to first and second channel layers (as applicable for claims citing channel layers) – a conductive line between first and second channel layers is a bit line, and if one terminal of the channel is connected to the conductive line (e.g., to the bit line), a second terminal of the channel cannot be connected to a bit line.
Other prior arts of record, including Costa et al. (US 2018/0182771), Aritome (US 2014/0192684), Makala et al. (US 2014/0273373), Konno (US 2017/0062527), or Takahashi et al. (US 2014/0264525) do not compensate the above deficiencies since they teach a bit line disposed between first and second channels of top and bottom storage (NAND) portions. 
Although Kim (US 2014/0167129) teaches a bit line disposed under a storage portion, the Kim device or method cannot be used for modification of any cited above prior art because Kim teaches a single tier structure, while the above-cited prior art teach a two-tier structure with a bit line being common for first and second channels of bottom and top storage portions. 
There are prior arts of record teaching a multi-tier memory comprised a bit line disposed above a top storage portion (such as Lee et al. US 2012/0003800), but they are constructed such that they do not have a bottom bit line and a conductive layer coupled to both the first and second channels (or first and second storage portions).

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 06/01/22